Citation Nr: 9909151
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 82-29-316               DATE MAR 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a total disability rating based on individual
unemployability due to service-connected disabilities.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

L. Jennifer Lane, Counsel 
DECISION TO VACATE 

The veteran had active service from October 1954 to February 1975. 

In a rating decision dated in May 1982, the Regional Office (RO)
denied a total disability rating based on individual
unemployability due to service-connected disabilities; and the
veteran appealed that decision. On November 28, 1983, the Board of
Veterans'Appeals (Board) issued a decision denying a total
disability rating by reason of unemployability due to service-
connected disabilities.

In its November 1983 decision, the Board noted that it had reviewed
medical reports from private and Department of Veterans Affairs
(VA) physicians, a statement from the veteran's previous employer
and statements from prospective employers. The Board also discussed
the findings on VA physical examinations regarding the veteran's
service-connected back disability, rated as 60 percent disabling,
and other disabilities, each evaluated as noncompensably disabling.
Based on that evidence, the Board essentially determined that the
veteran's service- connected disabilities were not severe enough to
preclude gainful employment.

However, the November 1983 Board decision included no discussion of
certain specific evidence pertinent to the claim for entitlement to
a total disability rating based on individual unemployability due
to service-connected disabilities, and such evidence may be briefly
described.

In a letter dated in March 1981, a VA neurosurgeon, who signed the
hospital summary regarding the veteran's January 1981 back surgery,
discussed the veteran's first follow-up visit after the January
1981 surgery. According to the physician, the veteran's problems
might resolve with time but the veteran should limit his activity
significantly and should not engage in any activity that would
exacerbate his back problem. Specifically, the examiner related
that the veteran should limit lifting to objects less than 20
pounds and not engage in any activity requiring bending or twisting
of the back or prolonged sitting.

Additionally, in letters dated in December 1981 and July 1982, a
United States Air Force physician related that the veteran's
condition resulted in severe pain upon activity and that he was in
need of frequent changes in body position from siting to standing
and ambulating. The physician also related that the veteran's
chronic pain

- 2 

and "the medication state" impaired his concentration and ability
to function to the extent that he would be able to engage in any
substantial gainful employment. The ]physician added that the
veteran had been disabled since an operative procedure in .January
1981 and that the prognosis for improvement was nil. Also, in his
July 1982 letter, the physician concluded that the veteran was
totally disabled and unemployable at that time and in the
foreseeable future. Moreover, a VA physician who examined the
veteran in March 1982, also reported that the veteran was "disabled
for gainful occupation" at that time.

Thus, the Board, in November 1983, failed to consider and weigh the
probative value of medical evidence tending to show that the
veteran was unemployable due to a service-connected disability,
evidence supportive of the veteran's claim for entitlement to a
total disability rating based on individual unemployability due to
a service-connected disability. Under these circumstances, the
Board finds that its November 1983 decision should be vacated to
ensure that the veteran is not denied due process. Therefore, the
Board decision of November 28, 1983, is hereby vacated, in
accordance with the provisions of 38 C.F.R. 20.904 (1998).

LAWRENCE M. SULLIVAN 

Member, Board of Veterans' Appeals

3 - 

